3DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-40 are pending and examined in the instant Office action.
The claims are patent eligible because the use and differentiation between advanced and basic alignment algorithms increases computational efficiency and saved computer time.

Information Disclosure Statements
The IDSs submitted have been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  While the claim is drawn to a computer readable medium, there is no limiting description in the specification requiring the computer readable medium to comprise only non-transitory media.  Consequently, it is interpreted that the computer readable medium of claim 40 comprises transitory media such as carrier waves, which are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-26, 31, and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. [Int. J. Bioinformatics Research and Applications, volume 6, 2010, pages 366-383; on IDS].
Claim 21 is drawn to a method comprising using a hardware processor.  The method comprises accessing data indicative of genetic information.  The method comprises accessing data indicative of a graph representing a reference genome and variation in the reference genome.  The graph comprises nodes representing genetic sequences and edges connecting at least some of the nodes.  The method comprises identifying a first portion of the graph including a first candidate mapping position.  The method comprises selecting, from among multiple alignment algorithms and based on a measure of complexity of the first portion of the graph, an alignment algorithm to use for aligning the sequence read to the first portion of the graph.  The method comprises aligning the sequence read to the first portion of the graph using the selected alignment algorithm.
Claim 38 is drawn to similar subject matter as claim 1, except claim 38 is drawn to a system.
Claim 40 is drawn to similar subject matter as claim 1, except claim 40 is drawn to a computer readable medium.
The document of Ma et al. studies multiple genome alignment based on longest path in directed acyclic graphs [title].  The abstract of Ma et al. teaches multiple genome sequence alignment with the optimal result being “Sequences of Maximal Unique Matches.”  Figure 1 on page 370 of Ma et al. teaches the basic local alignment algorithm for simple and less complex sequences.  Figure 2 on page 371 of Ma et al. teaches the advanced local alignment algorithm for advanced and more complex sequences.  Both local alignment algorithms have nodes representing sequences with edges connecting pairs of nodes representing the sequences to be compared.
Ma et al. does not teach the computer limitations of the claims.

With regard to claims 22 and 39,  Figures 1 and 2 of Ma et al. are interpreted to comprise different portions of sequence data wherein the first alignment algorithm is used for Figure 1, and the second alignment algorithm is used for Figure 2.

With regard to claims 23-24 and 36-37, Table 3 on page 380 of Ma et al. ranks the different alignment algorithms in terms of running time, number of MUMs, and total depth of linear length of the genomic sequence processed.

With regard to claims 25-26 and 31, comparing Figures 1 and 2 of Ma et al. illustrates a different number of nodes and pathways from the start to the end of the algorithm.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant invention to modify the graph analyses of Ma et al. to be computerized wherein the motivation would have been it is obvious to automate a manual algorithm.

Allowable Subject Matter
Claims 27-30 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 and 32 are free of the prior art because the prior art does not teach using a threshold number of nodes or paths to differentiate between simple and complex alignment algorithms.

Related Prior Art
The documents of Kural [WO 2015/058095 A1; on IDS; and WO 2015/058093; on IDS] teach using graph theory to analyze sequence alignments.  However, the documents of Kural do not base sequence alignment algorithms on levels of complexities.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1672                                                                                                                                                                                             	27 November 2022